Exhibit 10.27.4

Execution Copy

CANADIAN QUOTA SHARE RETROCESSION AGREEMENT

between

AXA RE

(in respect of its non life Canada branch)

and

PARIS RE

(in respect of its non life Canada branch)

Dated December 21, 2006 and effective as of January 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

CANADIAN QUOTA SHARE RETROCESSION AGREEMENT

 

   ARTICLE 1       DEFINITIONS       ARTICLE 2       SUBJECT BUSINESS   

2.01

   Subject Business    8

2.02

   Changes to Schedule 2.01A    9

2.03

   Rationale    9    ARTICLE 3       CESSION OF THE SUBJECT BUSINESS, SCOPE OF
LIABILITY AND       TERM OF AGREEMENT   

3.01

   Cover    10

3.02

   Extended Expiration    10

3.03

   Original Terms and Conditions and Follow the Settlements    10

3.04

   Net Basis    10

3.05

   Commencement and Period    11    ARTICLE 4       INURING AXA RE RETROCESSION
AGREEMENTS   

4.01

   Obligations of the Parties    11

4.02

   Receipt of Recoverables    11

4.03

   Default Amounts    11

4.04

   Commutations    12    ARTICLE 5       CONSIDERATION AND PREMIUM   

5.01

   Initial Premium    12

5.02

   Funds Withheld; Future Premiums    12

 

-i-



--------------------------------------------------------------------------------

   ARTICLE 6      

FW CANADIAN ACCOUNT BALANCE, EXPERIENCE ADJUSTMENTS,

INTEREST, DEPOSITS AND CREDITS

  

6.01

   Establishment of Funds Withheld Account    13

6.02

   [Intentionally omitted]    13

6.03

   Periodic Calculation of FW Canadian Account Balance    13

6.04

   Calculation of the Amount of the FW Canadian Account Balance    14

6.05

   [Intentionally omitted.]    16

6.06

   Investment Income    16

6.07

   Funds Received by Retrocedant    16    ARTICLE 7       PAYMENT OF FW CANADIAN
ACCOUNT BALANCE AND CASH       ADVANCES       ARTICLE 8       SETTLEMENTS      
ARTICLE 9       TERMINATION   

9.01

   Termination Notice by Either Party    18

9.02

   Termination Notice by the Retrocedant    18

9.03

   Termination Date    18

9.04

   Effect of Termination Notice / Termination    18    ARTICLE 10      
INSOLVENCY   

10.01

   Insolvency of the Retrocedant    19    ARTICLE 11       CURRENCIES   

11.01

   Currency Conversions    20

 

-ii-



--------------------------------------------------------------------------------

   ARTICLE 12       OFFSET   

12.01

   Offset    20    ARTICLE 13       THIRD PARTY RIGHTS   

13.01

   No Third Parties    21    ARTICLE 14       ERRORS AND OMISSIONS   

14.01

   Errors and Omissions    21    ARTICLE 15       DUTY OF COOPERATION   

15.01

   Duty of Cooperation    21    ARTICLE 16       GOVERNING LAW AND JURISDICTION
  

16.01

   Governing Law    22

16.02

   Dispute Resolution    22

16.03

   Jurisdiction    22    ARTICLE 17       GENERAL PROVISIONS   

17.01

   Notices    22

17.02

   Invalidity    22

17.03

   Binding Agreement; Assignment    23

17.04

   Modification; Waiver    23

17.05

   Headings    23

17.06

   Schedules    23

17.07

   Entire Agreement    23

 

-iii-



--------------------------------------------------------------------------------

SCHEDULES

 

SCHEDULE 1.01A –

  EXCHANGE RATES

SCHEDULE 1.01B –

  INURING AXA RE RETROCESSION AGREEMENTS

SCHEDULE 2.01A –

  SUBJECT BUSINESS

SCHEDULE 5.01 –

  INITIAL PREMIUM: BASIS OF CALCULATION AND INITIAL PRINCIPAL AMOUNTS

 

-iv-



--------------------------------------------------------------------------------

CANADIAN QUOTA SHARE RETROCESSION AGREEMENT

THIS CANADIAN QUOTA SHARE RETROCESSION AGREEMENT (this “Agreement”), dated
December 21, 2006 and effective as of January 1, 2006, is made by and between
AXA RE (the “Retrocedant”), a reinsurance company organized under the laws of
France (and licensed to carry on business in Canada pursuant to Part XIII of the
Insurance Companies Act (the “ICA”)), and PARIS RE (the “Retrocessionaire”), a
reinsurance company organized under the laws of France and licensed to carry on
business in Canada pursuant to Part XIII of the ICA.

WHEREAS, Retrocedant and PARIS RE Holdings Limited, an exempted limited
liability company incorporated under the laws of Bermuda (“Purchaser”), have
entered into the Stock Purchase Agreement, dated as of June 5, 2006 (as such
agreement may have been, or may from time to time be, amended, supplemented or
otherwise modified, the “Purchase Agreement”);

WHEREAS, Retrocedant, AXA Liabilities Managers, a French société par actions
simplifiée (“ALM”), Purchaser and Retrocessionaire have entered into the Master
Agreement, dated as of December 21, 2006, (as such agreement may have been, or
may from time to time be, amended, supplemented or otherwise modified, the
“Master Agreement”);

WHEREAS the Retrocedant has a composite Canadian branch and this Agreement
applies only to the non-life Policies of the Retrocedant’s Canadian branch;

WHEREAS, the Master Agreement and the Purchase Agreement contemplate that the
Parties execute and deliver this Agreement as a common account quota share as of
the date hereof; and

WHEREAS, the assets in the FW Canadian Account (as defined below) are required
under the ICA (for reinsurance credit) to be vested in trust pursuant to a Trust
Agreement dated December 6, 2002, among the Retrocedant, The Superintendent of
Financial Institutions (“OSFI”) and the Royal Trust Company, a Quebec company,
as the same may be amended or replaced from time to time (“the “Canadian Trust
Agreement”).



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the promises and covenants set forth herein
and for other good and valuable consideration, the receipt and sufficiency of
which is hereby acknowledged, the Parties hereby agree as follows:

ARTICLE 1

DEFINITIONS

The following terms shall have the respective meanings set forth below
throughout the Agreement:

“Agreement” has the meaning set forth in the Preamble hereto.

“Allocated Loss Adjustment Expenses” means any and all amounts paid or payable
by the Retrocedant as allocated loss adjustment expenses under or in relation to
a Policy that is part of the Subject Business or the relevant portion thereof,
including without limitation, legal expenses and court costs, cost of bonds,
appeal bonds expense, and interest accrued after award or judgment and
pre-judgment interest awarded, plus legal expenses and all other expense
incurred in connection with Extra Contractual Obligations, Loss in Excess of
Contract Limits and Declaratory Judgment Expenses. Allocated Loss Adjustment
Expenses shall not include office expenses and salaries of employees of the
Retrocedant or ALM.

“ALM” has the meaning set forth in the Recitals hereto.

“AXA” has the meaning set forth in the Recitals hereto.

“Business Day” means any day other than a Saturday, Sunday or any other day on
which commercial banks in Paris, France or Montreal, Canada are required by
applicable law to close.

“CAD” or “Canadian Dollars” means the lawful currency of Canada.

“Cedant” means a ceding insurer under a Policy that is part of the Subject
Business.

“Canadian Branch” shall mean the Canadian non-life branch of the Retrocedant
which has an office in Montreal, Canada.

“Canadian Closing” has the meaning set forth in the Purchase Agreement.

“Canadian Closing Date” has the meaning set forth in the Purchase Agreement.

“Canadian Funds Withheld Balance” means the total of the FW Canadian Account
Balance and Deposits.

“Canadian Trust Agreement” has the meaning set forth in the Recitals hereto.

 

-2-



--------------------------------------------------------------------------------

“Claims Management and Services Agreement” means the Claims Management and
Services Agreement, dated the First Closing Date, as the same may have been, or
may from time to time be, amended, supplemented or otherwise modified, by and
between Retrocedant and Retrocessionaire.

“Closing Date” has the meaning set forth in the Purchase Agreement.

“Declaratory Judgment Expenses” means all expenses, fees, costs and interest
which the Retrocedant has paid or which are payable by the Retrocedant in
connection with or in relation to the analysis, prosecution, defense, or
resolution of an action or proceeding whether for declaratory judgment or other
action or proceeding brought to determine the obligations under a Policy that is
part of the Subject Business. Declaratory Judgment Expenses are deemed to have
been incurred by the Retrocedant on the date of the actual or alleged claim
giving rise to the declaratory judgment or other action or proceeding and shall
be payable under this Agreement irrespective of whether an actual loss has been
paid or payable by the Retrocedant.

“Default Amount” means any amount due or claimed to be due to the Retrocedant in
respect of the Subject Business under an Inuring AXA RE Retrocession Agreement
that has not been paid for any reason whatsoever, including by reason of the
alleged or actual invalidity of the applicable Inuring AXA RE Retrocession
Agreement and including paid amounts subsequently recovered by an Inuring AXA RE
Reinsurer through litigation or otherwise and amounts not paid which are in
dispute, (1) in the event the non-payment is the result of a General Insolvency
Event with respect to the Inuring AXA RE Reinsurer, within 120 days of the date
on which a claim for payment of such amount has been made (or should have been
made with reasonable diligence on the part of the Retrocedant or the
Retrocessionaire acting on behalf of the Retrocedant, as the case may be) and
(2) in all other circumstances, within 360 days of the date on which a claim for
payment of such amount has been made (or should have been made with reasonable
diligence on the part of the Retrocedant or the Retrocessionaire acting on
behalf of the Retrocedant, as the case may be); provided that such 120-day or
360-day period shall be deemed to have commenced no earlier than the First
Closing Date; and provided, further, that to the extent it is determined that
any such claimed amount was not due under the relevant Inuring AXA RE
Retrocession Agreement or a settlement is reached with the relevant Inuring AXA
RE Reinsurer for a lower amount than initially claimed, any amount so claimed
but not payable by the Inuring AXA RE Reinsurer shall no longer be deemed to be
a Default Amount.

“Deposits” means any and all of the funds withheld, whether by way of cash,
letter of credit, trust or otherwise, (i) by any Cedant in relation to any
Policy(ies) that is (are) part of the Subject Business or (ii) by any Inuring
AXA RE Reinsurer in relation to any Inuring AXA RE Retrocession Agreement.

“Dispute” has the meaning set forth in Section 16.02.

“Excluded Investments” has the meaning set forth in Section 6.01.

 

-3-



--------------------------------------------------------------------------------

“Extra Contractual Obligations” means any and all liabilities, compensatory,
punitive, exemplary or consequential damages, losses, legal costs, expenses,
interest, settlement amounts or other amounts assessed, incurred, awarded, paid
or payable against or by the Retrocedant relating to any of the Policies that
are part of the Subject Business but which are not covered by any Policy and
which directly or indirectly arise out of or relate to: (1) any actual or
alleged negligence, fraud, bad faith or other tortious act or omission of or by
any Cedant or the Retrocedant, and (2) either the handling, adjustment,
rejection, settlement or defense of, or offer or failure to settle within any
policy limit, any claim, demand or action, or any failure to undertake the
defense of any claim, demand or action, or participation in any proceeding,
trial or hearing relating to any claim, demand or action against an insured, a
Cedant or the Retrocedant, or the preparation or prosecution of any appeal
relating to any such claim, demand or action. For the avoidance of doubt, any
amount included in Extra Contractual Obligations shall not be duplicative of or
include such amount to the extent already included in Loss in Excess of Contract
Limits. An Extra Contractual Obligation shall be deemed to have occurred on the
same date as the loss covered or alleged to be covered by a Policy that is part
of the Subject Business.

“First Closing Date” has the meaning set forth in the Purchase Agreement.

“First Quarter after Closing” has the meaning set forth in Section 6.03.

“FW Canadian Cash Call” has the meaning set forth in Section 7.01.

“FW Canadian Account” has the meaning set forth in Section 6.01.

“FW Canadian Account Balance” means the balance described in Article 6.

“Future Premiums” means all original gross premiums relating to Policies that
are part of the Subject Business earned on or after January 1, 2006, including
all renewal, additional, adjustment, amendment, reinstatement and other such
premiums, less all brokerage, fees, commissions or other deductions and less
cancellations, returned premiums and premiums on the Inuring AXA RE Retrocession
Agreements.

“General Insolvency Event” shall occur, with respect to any person or entity, if
such person or entity makes any formal declaration of bankruptcy, declaration of
cessation of payments or any formal statement to the effect that it is insolvent
or likely to become insolvent; or a judgment, case, proceeding or other action
shall be commenced under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship, liquidation, rehabilitation, or relief of debtors, seeking to
have an order for relief entered with respect to it or its debts.

 

-4-



--------------------------------------------------------------------------------

“Initial Premium” means euros 332 million (based on the exchange rates set forth
in Schedule 1.01A), as determined in accordance with the principles set forth in
Section 5.01.

“Initial Principal Amount” means euros 323 million (based on the exchange rates
set forth in Schedule 1.01A) and is equal to the Initial Premium, plus
reinsurance and retrocession payables, plus bad debt, minus reinsurance and
retrocession receivables with respect to the Subject Business.

“Insolvency Event” shall occur if the Retrocedant has commenced proceedings for
mandat ad hoc or procédure de conciliation in accordance with articles L.611-3
to L 611-15 of the French Code de Commerce, or made any formal declaration of
bankruptcy, declaration of cessation of payments (déclaration de cessation des
paiements) or any formal statement to the effect that it is insolvent or likely
to become insolvent; or a procedure de sauvegarde, a judgment for redressement
judiciaire, cession totale ou partielle de l’entreprise or liquidation
judiciaire is entered in relation to the Retrocedant under articles L.620-1 to
L.644-6 of the French Code de Commerce (or any analogous procedure) or a case,
proceeding or other action shall be commenced in respect of the Retrocedant or
the Canadian Branch under any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, reorganization,
conservatorship or relief of debtors, seeking to have an order for relief
entered with respect to it or its debts.

“Inuring AXA RE Retrocession Agreements” means those contracts of reinsurance
and retrocession in effect to which Retrocedant is a party and that reinsure the
obligations of Retrocedant, including without limitation the retrocession
agreements listed on Schedule 1.01B, as in effect on the date hereof, and any
other new or modified reinsurance and retrocession agreements, that shall have
been approved in writing by the Retrocessionaire, between the Retrocedant (as
cedant) and third party reinsurers (as reinsurers or retrocessionaires of the
Retrocedant) but only to the extent inuring to the benefit of the Subject
Business or the Policies that are part of the Subject Business. For the
avoidance of doubt, the Inuring AXA RE Retrocession Agreements shall include any
renewal, extension, modification or amendment to any of the retrocession
agreements listed on Schedule 1.01B only to the extent previously approved in
writing by the Retrocessionaire, except for any such renewal, extension,
modification or amendment which is required by law or regulation.

“Inuring AXA RE Reinsurers” means all reinsurers or retrocessionaires that are
parties to one or more Inuring AXA RE Retrocession Agreements.

“Investment Income” means (i) any gain or loss realized from the sale, exchange,
lapse, transfer or other disposition of securities or other assets contained in
the FW Canadian Account Balance or Deposit to the extent released therefrom to
the Retrocedant (or one of its Affiliates)), (ii) any gain or loss recognized or
realizable on securities or assets in the FW Canadian Account Balance or any
Deposits because of the

 

-5-



--------------------------------------------------------------------------------

occurrence of a General Insolvency Event in respect of (A) the issuer of such
security or other asset or (B) the Cedant who is in possession of the Deposit,
and (iii) any interest, dividends or other income or loss realized in respect of
securities or other assets contained in the FW Canadian Account Balance or in
respect of any Deposit (to the extent released therefrom to the Retrocedant or
one of its Affiliates), in each case (x) gross of taxes, (y) net of interest
paid by the Retrocedant (or one of its Affiliates) in respect of Deposits and
commissions or fees paid or incurred by the Retrocedant (or one of its
Affiliates) in respect of any letter of credit facility or other security
arrangement and (z) net of custodian fees and other investment expenses incurred
by the Retrocedant (or one of its Affiliates) in connection with the management
of such securities or other assets. Investment Income may be positive or
negative.

“Issuance Agreement” means the Issuance Agreement, dated the First Closing Date,
as the same may have been, or may from time to time be, amended, supplemented or
otherwise modified, by and between Retrocedant and Retrocessionaire, and
relating to Policies to be bound, issued, written, agreed or renewed after the
First Closing Date.

“Loss in Excess of Contract Limits” means any and all amounts, legal costs,
expenses, interest, settlement amounts or other amounts assessed, incurred,
awarded, paid or payable against or by the Retrocedant relating to any of the
Policies that are part of the Subject Business which are in excess of the limits
of a policy or reinsurance agreement, but otherwise within the coverage terms of
such policy or reinsurance agreement, for which there would have been
contractual liability to pay had it not been for the limit of such policy
agreement, which directly or indirectly arise out of or relate to: (1) any
actual or alleged negligence, fraud, bad faith or other tortious act or omission
of or by any Cedant or the Retrocedant; (2) either the handling, adjustment,
rejection, settlement or defense of, or offer or failure to settle within any
policy limit, any claim, demand or action, or any failure to undertake the
defense of any claim, demand or action, or participation in any proceeding,
trial or hearing relating to any claim, demand or action against an insured, a
Cedant or the Retrocedant, or the preparation or prosecution of any appeal
relating to any such claim, demand or action, and (3) all ex gratia payments and
compromise settlements made by the Retrocedant in respect of the Policies
included in the Subject Business. Without limiting the foregoing and
notwithstanding any other provisions to the contrary in this Agreement, the
decision by a Cedant (or Retrocedant) to settle a claim for an amount in excess
of the limit when the Cedant (or Retrocedant) has a reasonable basis to believe
that it is liable for the claim, will be deemed a Loss in Excess of Contract
Limits. For the avoidance of doubt, any amount included in Loss in Excess of
Contract Limits shall not be duplicative of or include such amount to the extent
already included in Extra Contractual Obligations.

“Master Agreement” has the meaning set forth in the Recitals hereto.

 

-6-



--------------------------------------------------------------------------------

“Net Liability” means any and all amounts paid or payable by the Retrocedant
under or in relation to any and all Policies that are part of the Subject
Business, in respect of any loss, damage, occurrence, claim, settlement,
interest, bond, fine, penalty, or other such amount and including Allocated Loss
Adjustment Expenses, Extra Contractual Obligations, Loss in Excess of Contract
Limits and Declaratory Judgment Expenses. “Net Liability” shall, in addition,
include: (1) any and all liability for insurance premium taxes, excise taxes and
any other taxes paid or payable on account of Future Premiums, to the extent not
already settled, deducted from or allowed against such premiums; (2) any and all
liability of the Retrocedant for brokerage, fees, commissions or other
deductions paid or payable on or after January 1, 2006 with respect to the
Subject Business, to the extent not already settled, deducted from or allowed;
(3) except to the extent otherwise provided herein, any and all liability for
returns or refunds of premiums, experience adjustments related to retrospective
premiums and contingent commissions, less any brokerage, fees, commissions or
other deductions with respect to Subject Business minus any adjustment premium
earned prior to January 1, 2006 but which is received by the Retrocedant on or
after January 1, 2006; (4) any commutations entered into by the Retrocedant in
respect of the Subject Business; and (5) any participation and/or assessments
incurred by the Retrocedant in respect of mandatory pool, association,
syndicate, scheme, fund or residual market mechanism and the like howsoever
named arising from or in connection with the Subject Business. “Net Liability”
is net in accordance with the terms of Section 3.04.

“OSFI” has the meaning set forth in the Recitals and includes any successor.

“Parties” has the meaning set forth in the Preamble hereto.

“Payee” has the meaning set forth in Section 12.01.

“Payee’s Obligation” has the meaning set forth in Section 12.01.

“Payor” has the meaning set forth in Section 12.01.

“Payor’s Obligation” has the meaning set forth in Section 12.01.

“Policy” means a cover note, treaty, slip, facultative certificate, binder,
policy or contract of insurance or reinsurance, written, issued, bound, renewed
or agreed by or on behalf of the Retrocedant pursuant to which the Retrocedant
assumes, insures or reinsures the risks of others, and creates, pursuant
thereto, a legally binding obligation on the part of the Retrocedant, and all
legally binding addenda, endorsements, alterations, amendments and ancillary
agreements in connection therewith of whatsoever nature.

“Principal Amount” means, with respect to the FW Canadian Account, the Initial
Principal Amount allocated to the FW Canadian Account, as adjusted to give
effect to the changes that would have occurred to such FW Canadian Account,
assuming this Agreement had been in effect from January 1, 2006 through the
Canadian Closing Date, including, without limitation, changes that would have
resulted pursuant to Section 6.04 and the fourth sentence of Section 5.02.

 

-7-



--------------------------------------------------------------------------------

“Purchase Agreement” has the meaning set forth in the Recitals hereto.

“Purchaser” has the meaning set forth in the Recitals hereto.

“Quota Share Retrocession Agreement” has the meaning set forth in the Purchase
Agreement.

“Records” means all documents relating to the Subject Business, including
underwriting files, claims files and accounting, actuarial, reserving or
reporting information or other records, including in electronic form.

“Reserve Agreement” means the Reserve Agreement, dated the First Closing Date,
as the same may have been, or may from time to time be, amended, supplemented or
otherwise modified, by and between AXA and the Retrocessionaire.

“Retrocedant” has the meaning set forth in the Preamble hereto.

“Retrocessionaire” has the meaning set forth in the Preamble hereto.

“Run-Off Services and Management Agreement” means the Run-Off Services and
Management Agreement, dated the date of the Purchase Agreement, as the same may
have been, or may from time to time be, amended, supplemented or otherwise
modified, by and between the Retrocedant and ALM.

“Subject Business” means the business as defined in Article 2.

“Termination Amount” shall be the amount described in Section 9.04.

“Termination Date” has the meaning set forth in Section 9.03.

“Termination Notice” means a written notice of termination given by one Party to
the other Party pursuant to Article 9.

“Termination Premium” means any termination premium payable pursuant to
paragraph D of Article XVI of the Novation Agreement, dated as of December 31,
2003, between the Retrocedant and National Indemnity Company.

“Unallocated Loss Adjustment Expenses” shall mean the overhead and other non-
specific costs associated with the handling and settlement of claims with
respect to the Subject Business.

ARTICLE 2

SUBJECT BUSINESS

2.01 Subject Business. “Subject Business” means:

(a) all Policies referred to in Schedule 2.01 A to the extent issued, written or
booked by the Canadian Branch; and

 

-8-



--------------------------------------------------------------------------------

(b) all Policies to the extent bound, issued, written, agreed on, booked or
renewed at or by the Canadian Branch pursuant to the Issuance Agreement.

The Retrocedant represents that the disc referenced in Schedule 2.01 A and
delivered by Retrocedant to Retrocessionaire on the date hereof includes only
Policies that, to the knowledge of Retrocedant, were issued up to and including
December 7, 2006. As soon as reasonably practicable after termination of the
Issuance Agreement pursuant to Article 6 thereof, Retrocessionaire shall, after
consultation with Retrocedant, deliver to Retrocedant an updated disc containing
all Policies that constitute the Subject Business. For the avoidance of doubt,
the agreed procedures hereunder shall apply to such, and any other, update of
such disc.

2.02 Changes to Schedule 2.01A. Schedule 2.01 A is intended to be definitive,
subject only to the agreed procedures hereunder for altering Schedule 2.01 A. If
any Policy not included in Schedule 2.01 A is determined after the date of
execution of this Agreement by agreement of the Parties to be part of the
Subject Business, the Schedule shall be amended accordingly to include that
Policy and the Parties shall make adjustments to the Canadian Funds Withheld
Balance, as necessary, to reflect the inclusion of such Policy on the Schedule
as if it had been included on the Canadian Closing Date. If any Policy included
in Schedule 2.01 A is determined after the date of execution and delivery of
this Agreement by agreement of the Parties not to be part of the Subject
Business, the Schedule shall be amended accordingly to exclude that Policy and
the Parties shall make adjustments to the Canadian Funds Withheld Balance, as
necessary, to reflect the exclusion of such Policy from the Schedule as if it
had been excluded on the Canadian Closing Date. In determining whether a Policy
has been properly included in or erroneously omitted from Schedule 2.01 A,
regard shall be given to (1) the rationale set forth in Section 2.03 and (2) the
accounting and claims systems maintained by the Retrocedant prior to the
Canadian Closing Date, provided, that the accounting and claims systems
treatment of a particular Policy shall not be given any weight in making such
determination if it can be shown that such treatment was in error at the time of
entry of such data onto such systems.

2.03 Rationale. The Subject Business as defined in Section 2.01 comprises that
part of the reinsurance business of the Canadian Branch, which consists of
(a) all Policies which were written prior to 23:59 Paris time on the Canadian
Closing Date howsoever underwritten by the Canadian Branch, under the brand name
“AXA”, “AXA RE” or otherwise, but excluding any Policies issued through the
Retrocedant’s reinsurance life branch offices in Canada in force at such time
and (b) non-life Policies issued, written, agreed on, booked or renewed by the
Canadian Branch after 23:59 Paris time on the Canadian Closing Date pursuant to
the Issuance Agreement.

 

-9-



--------------------------------------------------------------------------------

ARTICLE 3

CESSION OF THE SUBJECT BUSINESS, SCOPE OF LIABILITY AND

TERM OF AGREEMENT

3.01 Cover. The Retrocedant shall cede to the Retrocessionaire, and the
Retrocessionaire shall accept and reinsure, on a 100% quota share basis the
Subject Business in accordance with the terms and conditions of this Agreement.
For the avoidance of doubt, the cession, acceptance and reinsurance of the
Subject Business means the reinsurance of all benefits and risks of the Subject
Business by the Retrocessionaire and such cession, acceptance and reinsurance
shall only have effect among the Parties and, save as expressly provided for in
this Agreement, shall not affect or alter the position of the Retrocedant as the
sole contractual partner, creditor and debtor vis-a-vis the other parties to the
Subject Business, and no such other party to the Subject Business shall have any
direct claim whatsoever against the Retrocessionaire.

3.02 Extended Expiration. If this Agreement should be terminated while a loss
occurrence covered by a Policy that is part of the Subject Business is in
progress, subject to the other terms and conditions of this Agreement, the
Retrocessionaire is responsible as if the entire loss or damage had occurred
prior to the termination of this Agreement.

3.03 Original Terms and Conditions and Follow the Settlements. Subject to the
terms and conditions of this Agreement, the Retrocessionaire’s liability to the
Retrocedant under this Agreement shall be subject to the same terms, limits,
conditions, cancellations, exclusions and endorsements contained in or relating
to the Policies included in the Subject Business, and to all interpretations,
modifications, waivers and alterations thereto. All loss settlements or payments
of whatsoever nature made by the Retrocedant in connection with the Policies
covered by this Agreement shall be binding upon the Retrocessionaire and shall
be deemed to be within the terms and conditions of this Agreement whether or not
the Retrocedant was liable in law under the terms and conditions of the Policy,
or on the facts relating to the claim made under the Policy. For the avoidance
of doubt, the Retrocessionaire shall be bound by:

(a) any commutations entered into by the Retrocedant in respect of the Subject
Business; and

(b) any participation and/or assessments incurred by the Retrocedant in respect
of mandatory pool, association, syndicate, scheme, fund or residual market
mechanism and the like howsoever named arising from or in connection with the
Subject Business.

3.04 Net Basis. The liability of the Retrocessionaire towards the Retrocedant
shall arise at the same time as and to the same extent as the Net Liability of
the Retrocedant, such Net Liability being after all appropriate deductions for
(1) claims upon the Inuring AXA RE Retrocession Agreements, subject to Article 4
below, and (2) salvage, subrogation and other recoveries received other than
recoveries pursuant to the

 

-10-



--------------------------------------------------------------------------------

Inuring AXA RE Retrocession Agreements. Subject to Article 4 below, any and all
amounts received as salvage or subrogation or other recovery, which are
recovered subsequently to any payment or settlement under this Agreement by the
Retrocessionaire shall be for the account of the Retrocessionaire and credited
to the FW Canadian Account Balance or, following a FW Canadian Cash Call of the
FW Canadian Account Balance, paid in cash, to the extent of the
Retrocessionaire’s quota share participation in the Net Liability receiving the
benefit of the salvage, subrogation or recovery, even if recovered after
termination or expiry of this Agreement.

3.05 Commencement and Period. This Agreement is a continuous contract and shall
commence at 00.01 A.M. Montreal time as of January 1, 2006 and remain in full
force and effect until such time as any of the Policies included in the Subject
Business remain in force and as any and all Net Liability has been fully and
finally discharged, or unless or until this Agreement is terminated as provided
herein.

ARTICLE 4

INURING AXA RE RETROCESSION AGREEMENTS

4.01 Obligations of the Parties. The Retrocedant agrees and undertakes to
maintain in force the Inuring AXA RE Retrocession Agreements and to pay all
relevant premiums and otherwise to take all necessary and reasonable steps to
maintain in force all Inuring AXA RE Retrocession Agreements. Except for the
payment of any Termination Premium, any premiums or other amounts due to the
Inuring AXA RE Reinsurers for periods on or after January 1, 2006 in respect of
Inuring AXA RE Retrocession Agreements shall be calculated in, and debited to,
the FW Canadian Account Balance in accordance with the provisions of
Section 6.04 hereof.

4.02 Receipt of Recoverables. Except as otherwise provided for in this
Agreement, the amounts recovered on or after January 1, 2006 by the Retrocedant
under the Inuring AXA RE Retrocession Agreements shall continue to be received
directly by the Retrocedant.

4.03 Default Amounts. The Retrocessionaire shall bear the risk of any Default
Amount under any and all Inuring AXA RE Retrocession Agreements, provided that
upon the receipt by Retrocessionaire of a payment pursuant to the Reserve
Agreement reflecting all or part of any Default Amount, the Retrocessionaire
shall immediately relinquish, and the Retrocedant shall immediately succeed to,
any and all rights with regard to any such Default Amount, whether by novation
or assignment, subrogation or otherwise. Any future steps to enforce or
otherwise act with regard to such rights shall be at the cost of the
Retrocedant, provided, that the Retrocessionaire shall at its own cost take all
necessary and reasonable steps to give full effect to the subrogation,
assignment, novation or other arrangement.

 

-11-



--------------------------------------------------------------------------------

4.04 Commutations. Any portion of the proceeds of a commutation of any Inuring
AXA RE Retrocession Agreements as relates to the Retrocessionaire’s
participation in the Net Liability shall be added to the FW Canadian Account
Balance, except to the extent the Retrocessionnaire shall have received a
payment or participated in a credit or benefit under the Reserve Agreement in
respect of such participation in the Net Liability; provided however that the
proceeds in respect of a commutation of a multi-year Inuring AXA RE Retrocession
Agreement which was in effect or otherwise covers any period prior to January 1,
2006 shall be allocated between the Retrocedant and the Retrocessionaire, in a
mutually acceptable manner, such allocation to be based on the pro rata amount
of aggregate loss reserves (and to the extent appropriate, paid Losses (as
defined in the Reserve Agreement)) in respect of Policies in the Guaranteed
Portfolio (as defined in the Reserve Agreement) and such other Policies,
respectively, that are the subject of such commutation. The Retrocessionaire
agrees that, following such a commutation, the Net Liability reinsured under
this Agreement shall cease to be subject to reduction from retrocessional
protection previously afforded by such commuted Inuring AXA RE Retrocession
Agreement.

ARTICLE 5

CONSIDERATION AND PREMIUM

5.01 Initial Premium. The Retrocedant undertakes to pay (on a funds withheld
basis) the amount in Canadian Dollars, as set out below (the “Initial Premium”):

 

Canadian Dollars (“CAD”)    CAD 437m United States Dollars (“USD”)    USD 14 m

The Parties hereby acknowledge that the Initial Premium number set forth above
was calculated in accordance with the principles set forth in Schedule 5.01
hereto.

5.02 Funds Withheld; Future Premiums. It is agreed that the funds withheld basis
does not require actual payment of the Initial Premium. Any such payment will be
made, subject to Article 7 and the receipt of any necessary approvals under the
Canadian Trust Agreement, on September 30, 2037, provided that any amount so
paid shall in no event exceed the amount of the FW Canadian Account Balance
which may be released pursuant to Section 7.01 and provided further that no such
amount shall be paid or payable prior to the time the FW Canadian Account
Balance is paid pursuant to Section 7.01. Further, it is agreed that the Initial
Premium does not include any Future Premiums. Each such Future Premium received
by the Retrocedant shall be credited to the FW Canadian Account Balance upon the
receipt of such premium, along with all interest, dividends or other income or
loss on such Future Premium from the date of receipt by Retrocedant through the
date of crediting to the FW Canadian Account Balance hereunder, and for so long
as the FW Canadian Account Balance is maintained pursuant to this Agreement.
Following a FW Canadian Cash Call of the FW Canadian Account Balance, the
Retrocessionaire shall be entitled to cash payment in the amount of Future
Premiums actually received by the Retrocedant after such FW Canadian Cash Call.
The Retrocessionaire shall bear the risk of uncollected Future Premiums.

 

-12-



--------------------------------------------------------------------------------

ARTICLE 6

FW CANADIAN ACCOUNT BALANCE, EXPERIENCE ADJUSTMENTS,

INTEREST, DEPOSITS AND CREDITS

6.01 Establishment of Funds Withheld Account. As of the Canadian Closing Date,
the Retrocedant shall establish on its books and records for its own account a
“funds withheld account” (“FW Canadian Account”) as a separate, segregated,
account in the amount equal to the Principal Amount and shall make adjustments
from time to time to reflect the current Canadian Funds Withheld Balance as
provided herein. The account balance represents the initial FW Canadian Account
Balance for the Subject Business of this Agreement as of the Canadian Closing
Date. To the extent required for reinsurance credit, the FW Canadian Account
will be maintained as part of the assets held pursuant to the Canadian Trust
Agreement. The Retrocedant shall undertake that (x) as of the Canadian Closing
Date, the assets in the FW Canadian Account shall not include any collateralized
debt obligations (CDOs) or private equity investments (“Excluded Investments”)
and (y) it shall contribute or cause to be contributed the cash in the amount of
(i) such Excluded Investments plus interest thereon at a rate of 3% from
January 1,2006 until such time as the relevant assets are substituted with
assets other than Excluded Investments, minus (ii) any coupon or dividends
received in respect of such Excluded Investments between January 1, 2006 and the
date of such substitution, in the case to the FW Canadian Account. For purposes
of the preceding sentence, the value of such Excluded Investments as of
January 1, 2006 shall be calculated as follows: (x) in the case of securities
which are listed on a securities exchange or for which a quotation from a
securities quotation system is available, such listed or quoted value at
January 1, 2006, and (y) in the case of other securities, a valuation mutually
agreed between the parties consistent with the basis reflected for investment
valuations in the Pro Forma Statements (as defined in the Purchase Agreement).

6.02 [Intentionally omitted].

6.03 Periodic Calculation of FW Canadian Account Balance. (a) Unless otherwise
agreed to by the parties, commencing with the first quarter ending following the
Canadian Closing (the “First Quarter after Closing”) and continuing until there
has been a complete settlement of the FW Canadian Account Balance following a FW
Canadian Cash Call or termination of this Agreement, the Retrocedant shall
recalculate, or cause to be recalculated, the FW Canadian Account Balance as of
the end of each quarter in accordance with Section 6.04, reflecting all amounts
actually paid or received in relation to the Subject Business (including as paid
by the Retrocedant on behalf of the Retrocessionaire by way of deduction from
the FW Canadian Account Balance). The periodic calculation contemplated hereby
shall also be adjusted to reflect reallocations of investments in the FW
Canadian Account Balance during each quarter that result from investment
decisions made by the Retrocessionaire in accordance with the terms of the
investment guidelines contained in the Claims Management and Services Agreement.

 

-13-



--------------------------------------------------------------------------------

(b) The Retrocedant will provide the Retrocessionaire quarterly reports
reflecting the details of such calculations in form and content to be mutually
agreed by the parties. In addition, such reports will include information as to
premium accounts, commission allowances, losses paid, loss adjustment expenses,
salvage recovered, loss reserves, allocated loss adjustment expense reserves,
and such other matters to be agreed by the parties in sufficient reasonable
detail, so as to enable the parties to monitor results of the Guaranteed
Portfolio (as defined in the Reserve Agreement) separately from the other
business subject to this Agreement on an accident year basis, and to make all
allocations between the Guaranteed Portfolio and such other business. The
Retrocessionaire shall have reasonable audit rights with respect to such reports
and information.

6.04 Calculation of the Amount of the FW Canadian Account Balance. The quarterly
recalculation of the FW Canadian Account Balance shall be carried out in
accordance with the formula set forth below with respect to all amounts actually
paid or received in Canadian Dollars, except as otherwise agreed by the Parties:

(a) starting initially with the initial FW Canadian Account Balance and
subsequently with the FW Canadian Account Balance at the end of the previous
quarter; plus

(b) Future Premiums and Deposits (less any brokerage, fees, commissions or other
deductions) actually paid to the Retrocedant in the respective quarter; plus

(c) salvage, subrogation or other recoveries (including any reduction in a
Default Amount for which Retrocessionaire has provided reimbursement pursuant to
Section 2.5(b) of the Reserve Agreement) which relate to and are recovered in
anticipation of or subsequent to, any payment or settlement under this
Agreement; plus

(d) amounts received under Inuring AXA RE Retrocession Agreements (including
pursuant to the commutation thereof); plus

(e) profit commissions actually received by the Retrocedant in the respective
quarter to the extent relating to the Subject Business; plus

 

-14-



--------------------------------------------------------------------------------

(f) any fees paid by the Retrocessionaire to ALM pursuant to Section 8.3(b) of
the Run Off Services and Management Agreement in respect of the Subject
Business; plus

(g) any other amounts received by the Retrocedant, if any, in connection with
the Policies that are part of the Subject Business and/or with the Inuring AXA
RE Retrocession Agreements; less

(g-1) any fees paid by the Retrocedant to the Retrocessionaire in respect of
Section 4.2 of the Issuance Agreement to the extent relating to the Subject
Business; less

(h) the total Net Liability actually paid by the Retrocedant in the respective
quarter before netting pursuant to Section 3.04 (but not including amounts paid
by the Retrocedant by reduction of a Deposit); less

(i) premium refunds (with relevant credit for brokerage, fees, commissions or
other deductions) actually made by the Retrocedant in the respective quarter,
but only to the extent not already covered by clause (g) above; less

(j) profit commissions actually paid by the Retrocedant in the respective
quarter to the extent relating to the Subject Business; less

(k) other than with respect to the Termination Premium, amounts actually paid to
purchase, maintain or renew the Inuring AXA RE Retrocession Agreements,
including reinstatement premiums; less

(l) any fees paid by the Retrocedant to the Retrocessionaire in respect of the
Claims Management and Services Agreement to the extent relating to the Subject
Business; less

(m) amounts paid by the Retrocedant in respect of Deposits or other amounts in
respect of Policies written, issued, bound, agreed or renewed by the Canadian
Branch on behalf of Retrocessionaire pursuant to the Issuance Agreement; less

(n) any other amounts paid by the Retrocedant to ALM pursuant to the Run-Off
Services and Management Agreement in respect of the Subject Business, if any, in
connection with (i) Policies that are part of the Subject Business and/or
(ii) Inuring AXA RE Retrocession Agreements (for the avoidance of doubt,
excluding Unallocated Loss Adjustment Expenses in respect of Net Liabilities
incurred on or prior to December 31, 2005 but including Unallocated Loss
Adjustment Expenses to the extent related to services provided by ALM in respect
of Net Liabilities incurred after December 31, 2005); less

(o) [Intentionally omitted] less

 

-15-



--------------------------------------------------------------------------------

(p) any other amounts paid by the Retrocedant for costs incurred at the
direction of Retrocessionaire and costs incurred in respect of asset management,
if any, in connection with (i) Policies that are part of the Subject Business
and/or (ii) Inuring AXA RE Retrocession Agreements (in each case not
inconsistent with other Transaction Agreements), but excluding Unallocated Loss
Adjustment Expenses in respect of Net Liabilities incurred prior to December 31,
2005;

provided that, for the avoidance of doubt, all additions and subtractions under
this Section 6.04 shall be made without duplication; provided, further, that the
recalculation of the FW Canadian Account Balance for the First Quarter after
Closing shall reflect all activity covered by this Section 6.04 from the
Canadian Closing Date through the end of such quarter.

6.05 [lntentionally omitted.]

6.06 Investment Income. The Retrocedant shall, within five Business Days of the
receipt of the report delivered pursuant to the Claims Management and Services
Agreement detailing changes made to the FW Canadian Account Balance and advising
of the resulting new balance, subject to the Canadian Trust Agreement, release
any positive Investment Income relating to, or received in, the applicable
quarter in cash to the Retrocessionaire. If a quarterly report provided pursuant
to the Claims Management and Services Agreement shows negative Investment Income
relating to, or received in, the applicable quarter, then the Retrocessionaire
shall pay the Retrocedant an amount in cash equal to such negative Investment
Income through the FW Canadian Account and such payment will form part of the FW
Canadian Account and be vested in trust pursuant to the Canadian Trust
Agreement. Such payment shall be made by the Retrocessionaire in Canadian
Dollars at the time of the delivery of the quarterly report. For the avoidance
of doubt, but without duplication of any of the other provisions contained
herein, the investment results of the Canadian Funds Withheld Balance from
January 1, 2006 through the First Quarter after Closing shall be included in
calculating the Investment Income for the First Quarter after Closing.

6.07 Funds Received by Retrocedant. The Retrocedant shall notify, or cause to be
notified, the Retrocessionaire of all amounts received by the Retrocedant in
relation to the Subject Business as soon as practicable following receipt. All
such amounts shall be deemed to have been added to the FW Canadian Account
Balance on the date of receipt as soon as reasonably practical, vested in trust,
to the extent required for reinsurance credit, pursuant to the Canadian Trust
Agreement.

ARTICLE 7

PAYMENT OF FW CANADIAN ACCOUNT BALANCE AND CASH ADVANCES

7.01 Subject to receipt of any required regulatory approvals, the
Retrocessionaire shall have the right, upon ten Business Days prior written
notice to the Retrocedant, to call for payment in cash of the FW Canadian
Account Balance at any

 

-16-



--------------------------------------------------------------------------------

time (i) after September 30,2037, or (ii) on an earlier date as agreed to by the
Parties, whichever first occurs. If the Retrocessionaire shall have made a call
for payment in accordance with this Section (a “FW Canadian Cash Call”), the
Retrocedant shall, after providing the next quarterly statement following such
FW Canadian Cash Call, be thereafter relieved from the obligation to maintain
the FW Canadian Account Balance and, except as otherwise provided herein, all
amounts required under this Agreement to be debited or credited to the FW
Canadian Account Balance shall be settled in cash.

7.02 The Retrocessionaire acknowledges and agrees that any payments from funds
held under the Canadian Trust Agreement requires the consent of OSFI.

ARTICLE 8

SETTLEMENTS

8.01 (a) If a quarterly report provided pursuant to the Claims Management and
Services Agreement shows a negative balance in the FW Canadian Account Balance,
then (unless such negative balance is eliminated by payment by Retrocedant from
another source outside of Canada), the Retrocessionaire shall pay the
Retrocedant the amount of the negative balance at the time of delivery of the
report. Following a FW Canadian Cash Call of the FW Canadian Account Balance or
the exhaustion of the FW Canadian Account Balance, the Retrocessionaire and the
Retrocedant shall settle all balances due between them by payment not later than
five Business Days after receipt of such report if a net amount is due from the
Retrocedant to the Retrocessionaire.

(b) Subject to receipt of any required regulatory approvals, in addition to any
payments pursuant to Section 8.01(a), 90 days after the end of each calendar
year the Retrocedant shall pay the Retrocessionaire an additional amount (which
shall be made by way of deduction from the FW Canadian Account Balance) to the
extent (i) the Retrocedant determines based on a review of the reserves and
related losses paid in respect of Future Premiums earned that Retrocessionnaire
has earned an underwriting profit after January 1, 2006 in respect of the
business represented by such Future Premiums which is not offset by the
aggregate underwriting losses so calculated incurred since January 1, 2006 and
(ii) such payment does not result in a negative balance in the FW Canadian
Account.

(c) Subject to receipt of any required regulatory approvals, in addition to any
payments due pursuant to Sections 8.01(a) and 8.0 l(b), the Retrocedant shall
pay itself an additional amount (which shall be deducted from the FW Canadian
Account Balance), to the extent (i) Retrocessionaire is required to make a
payment pursuant to Sections 2.1 through 2.3 and Section 2.4(b)(ii) and
Section 2.5(b) of the Reserve Agreement in respect of Companies Reserves (as
defined in the Reserve Agreement) of the Canadian Branch (except to the extent
payment in respect thereof has been made pursuant to Section 8.01(c) of the
Quota Share Retrocession Agreement), and (ii) such payment does not result in a
negative balance in the FW Canadian Account.

 

-17-



--------------------------------------------------------------------------------

ARTICLE 9

TERMINATION

9.01 Termination Notice by Either Party. Either Party shall have the right to
give a written Termination Notice to the other Party:

(a) if the performance of the whole or any part of this Agreement is prohibited
or rendered impossible de jure or de facto for a period of thirty (30) days or
more (including, but not limited to, in consequence of any law or regulation
which is or shall be in force in any country or territory or if any law or
regulation shall prevent directly or indirectly the remittance of all or any
part of the balance of payments due to or from either party), provided that
where only part of the performance is so affected, it must substantially impair
the ability of the Parties to perform their obligations under this Agreement;
and provided further however, that the Parties shall use reasonable efforts to
amend the Agreement so performance is no longer so affected;

(b) subject to Article 15 if the other Party has failed to comply with any of
the terms and conditions of this Agreement which is a material breach, provided
that the affected Party has first notified the other Party of the failure to
comply, and such Party has not rectified the failure within ninety (90) days
from such notification; or

(c) if such Party has the right to give a “Termination Notice” (as defined in
the Quota Share Retrocession Agreement) pursuant to Article 9 of the Quota Share
Retrocession Agreement.

9.02 Termination Notice by the Retrocedant. In addition to the rights provided
in Section 9.01, the Retrocedant shall have the right to deliver a Termination
Notice in the event that the Retrocessionaire or its Canadian branch becomes
insolvent or is placed into liquidation or receivership (whether voluntary or
involuntary), or there is instituted against it proceedings for the appointment
of a receiver, liquidator, rehabilitator, conservator, or trustee in bankruptcy,
or other agent known by whatever name, to take possession of its assets or
control its operations.

9.03 Termination Date. The effective date of termination (“Termination Date”)
shall be at the discretion of the Party providing written notice of termination
(“Termination Notice”) and shall be stated therein, provided that it shall not
be earlier than 30 days following the date such notice is served upon the other
Party.

9.04 Effect of Termination Notice / Termination. Upon the delivery of a
Termination Notice pursuant to Section 9.01 or 9.02 and in accordance with the
provisions of Section 9.03, unless the Parties agree otherwise,
(i) notwithstanding anything else therein to the contrary, the Issuance
Agreement shall terminate with respect to the Policies issued by the Canadian
Branch, and any provisions herein with respect to any such Policies written
thereunder after the Termination Date shall be of no further force and effect
and (ii) this Agreement shall remain in effect with respect to the Subject
Business.

 

-18-



--------------------------------------------------------------------------------

ARTICLE 10

INSOLVENCY

10.01 Insolvency of the Retrocedant. Where an Insolvency Event occurs in
relation to the Retrocedant or the Canadian Branch the following terms shall
apply (and in the event of any inconsistency between these terms and any other
terms of this Agreement, these terms shall prevail, in each case, subject to
applicable law):

(a) Notwithstanding any requirement in this Agreement that the Retrocedant shall
actually make payment in discharge of its liability to its Cedants before
becoming entitled to payment from the Retrocessionaire:

 

  (1) the Retrocessionaire shall be liable to pay (in accordance with
Section 12.01 of this Agreement when applicable) the Retrocedant even though the
Retrocedant is unable to actually pay, or discharge its liability to its
Cedants; but

 

  (2) nothing in this Article shall operate to accelerate the date for payment
by one Party of any sum which may be payable to the other Party, which sum shall
only become payable as and when the relevant Party would have discharged, by
actual payment, its liability for its loss but for its being the subject of any
Insolvency Event.

(b) The existence, quantum, valuation and date for payment of any sum which the
Retrocessionaire is liable to pay the Retrocedant under this Agreement shall be
those and only those for which the Retrocessionaire would be liable to the
Retrocedant if the liability of the Retrocedant to its Cedants had been
determined without reference to any term in any composition or scheme of
arrangement or any similar such arrangement entered into between the Retrocedant
and all or any part of its Cedants, unless and until the Retrocessionaire serves
written notice to the contrary on the Retrocedant in relation to any composition
or scheme of arrangement.

(c) Any payments due from the Retrocessionaire hereunder shall be made (i) first
through deduction from the FW Canadian Account Balance and (ii) if there are
insufficient funds in the FW Canadian Account Balance, through a payment by
Retrocessionaire to Retrocedant.

 

-19-



--------------------------------------------------------------------------------

ARTICLE 11

CURRENCIES

11.01 Currency Conversions. Unless otherwise specified under this Agreement, all
amounts under this Agreement shall be denominated in Canadian Dollars.

ARTICLE 12

OFFSET

12.01 Offset. The Parties acknowledge and agree that the Retrocedant is
obligated to and will make the Net Liability payments under the Policies in
respect of the Subject Business from and to the extent of the funds available in
the FW Canadian Account and that, for the purposes of this Section 12.01 and
only for such purposes, a failure to do so is a default of the Retrocedant to
the Retrocessionaire in an equivalent amount. Any amount (the “Payor’s
Obligation”) payable by one Party (the “Payor”) to the other Party (the “Payee”)
under this Agreement, in circumstances where the Payee is in default of its
obligations under this Agreement will, at the option of the Payor and without
prior notice to the Payee, be reduced by its set-off against any amount(s) (the
“Payee’s Obligation”) payable (whether at such time or in the future or upon the
occurrence of a contingency) by the Payee to the Payor under this Agreement. Any
such set-off will automatically satisfy and discharge the Payor’s Obligation to
the Payee and, if the Payor’s Obligation exceeds the Payee’s Obligation, the
Payor’s Obligation shall be replaced by an obligation to pay to the Payee only
the excess of the Payor’s Obligation over the Payee’s Obligation. The Payee’s
Obligation will be discharged promptly and in all respects to the extent it is
so set off.

Only the liabilities of the Retrocedant at its Canadian Branch in respect of the
Subject Business, and the liabilities of the Retrocessionaire under this
Agreement in respect of the Subject Business, may be taken into consideration in
determining the net amount payable under this Section 12.01.

The Payor will give notice to the Payee of any set-off effected under this
Section 12.01. Despite any other terms of this Agreement or any other
agreements) between the Payor and the Payee, a set-off under this Section 12.01
may be effected at any time before, upon and at any time after, the termination
of this Agreement and despite any insolvency proceeding affecting the Payee.

Nothing in this Section 12.01 shall be effective to create a charge or other
security interest. Each party acknowledges that it would be inequitable and
unconscionable not to allow right of set-off. This Section 12.01 shall be
without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, agreement or otherwise). Further, this
Section 12.01 shall be without prejudice to any other rights that the parties
have pursuant to this Agreement or applicable law, including general principles
of common law or equity.

 

-20-



--------------------------------------------------------------------------------

ARTICLE 13

THIRD PARTY RIGHTS

13.01 No Third Parties. This Agreement is for the sole benefit of the Parties to
this Agreement and does not give rise to or create any legal, equitable or other
right, entitlement, remedy, claim or benefit enforceable by any person not a
party to this Agreement and nor shall it create any legal relation(s) directly
with either the Retrocedant or the Retrocessionaire and any other person not a
party to this Agreement.

ARTICLE 14

ERRORS AND OMISSIONS

14.01 Errors and Omissions. Any inadvertent delays, errors or omissions made in
connection with this Agreement or any transaction hereunder shall not relieve
either Party from any liability which would have attached, had such delay, error
or omission not occurred, provided always that such liability is not accelerated
or increased in any way and provided, further, that any such delay, error or
omission is rectified as soon as possible after discovery. For the avoidance of
doubt, this Article shall not constitute a waiver of any of the Parties’ rights
or remedies under this Agreement, nor shall it prevent the Parties from
exercising such right or remedy in the future.

ARTICLE 15

DUTY OF COOPERATION

15.01 Duty of Cooperation. (a) Each Party hereto shall cooperate fully with the
other Party in all reasonable respects in order to accomplish the objectives of
this Agreement. The Parties further agree that each will provide, at its own
expense, to the other Party to this Agreement such cooperation and assistance as
is reasonably necessary to respond to requests made by any governmental
authority having regulatory jurisdiction over a Party in connection with any
financial examination or other investigation, inquiry or proceeding relating to
a Party hereto, such cooperation and assistance to include, without limitation,
making appropriate personnel and records available to such governmental
authority and making copies, at its own expense, reasonably necessary to respond
to requests or inquiries from such governmental authority.

(b) Each Party hereto shall, to the extent this would not materially adversely
affect such Party, take such commercially reasonable steps upon the request and
at the cost and expense of the other Party as may be necessary to preserve the
statutory accounting treatment of this Agreement at the date hereof, including
through trust or similar arrangements. The Parties acknowledge that they believe
mat as of the date of this

 

-21-



--------------------------------------------------------------------------------

Agreement (assuming that prior to and immediately subsequent to such transfer
there is no event or circumstance which could be expected to result in a General
Insolvency Event or similar event with respect to either Party), a transfer of
the assets in the FW Canadian Account Balance to Retrocessionaire and a
simultaneous pledge, on terms satisfactory to Retrocedant, of such assets to
Retrocedant would not, in and of itself, materially adversely affect either
Party, it being agreed that the foregoing shall not be binding on either Party
for purposes of implementing this paragraph (b) after the date hereof, nor the
basis for any other liability, action or inaction hereunder.

ARTICLE 16

GOVERNING LAW AND JURISDICTION

16.01 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of Ontario and the laws of Canada applicable therein and
without giving effect to conflicts of law principles.

16.02 Dispute Resolution. Any dispute arising out of or relating to this
Agreement, including the breach, termination or invalidity thereof (each, a
“Dispute”), shall initially be submitted for resolution pursuant to the
applicable provisions of the Master Agreement.

16.03 Jurisdiction. Subject to Section 16.02, all Disputes shall be subject to
the exclusive jurisdiction of the competent courts within the jurisdiction of
the court of appeals of Paris.

ARTICLE 17

GENERAL PROVISIONS

17.01 Notices. Any notice or other communication required or permitted hereunder
shall be made in accordance with the Master Agreement.

17.02 Invalidity. If any provision of this Agreement should be found to be
illegal, invalid or unenforceable, such provision shall be severable and its
illegality, invalidity or unenforceability shall not affect the legality,
validity or enforceability of other provisions, unless the whole Agreement is
rendered illegal, invalid, unenforceable or incapable of performance or the
illegality, invalidity or unenforceability of such provision frustrates the
intent of the Parties or the purpose of this Agreement. In the event of the
foregoing, the Parties shall negotiate in good faith to replace such illegal,
invalid or unenforceable provision with a provision that corresponds as closely
as possible to the intentions of the Parties as expressed in such illegal,
invalid or enforceable provision.

 

-22-



--------------------------------------------------------------------------------

17.03 Binding Agreement; Assignment. This Agreement shall be binding upon and
inure to the benefit of the Parties hereto and their respective successors and
permitted assigns. Neither this Agreement nor any right hereunder may be
assigned by any Party without the prior written consent of the Retrocessionaire
and the Retrocedant affected thereby, which consent shall not be unreasonably
withheld.

17.04 Modification; Waiver. Subject to the receipt of any required regulatory
approvals, this Agreement may be modified in any manner and at any time only by
a duly authorized written instrument executed by an executive officer of each of
the Parties hereto. No delay on the part of any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof. Any of the terms
and conditions of this Agreement may be waived at any time by Retrocedant or
Retrocessionaire by the duly authorized writing of the Party entitled to the
benefit of such term or condition. A waiver on one occasion will not be deemed
to be a waiver of the same or any other breach or non-fulfillment on a future
occasion. Unless expressly provided otherwise herein, all remedies, whether
under this Agreement or by applicable law or as otherwise afforded, will be
cumulative and not alternative.

17.05 Headings. The headings in this Agreement are for convenience of reference
only and will not affect the construction of any provisions hereof.

17.06 Schedules. All Schedules to this Agreement are deemed to be integrated in
and to form part of this Agreement in the form and substance from time to time
agreed upon between the Parties concerned in writing.

17.07 Entire Agreement. This Agreement, together with the Purchase Agreement,
the Master Agreement and the other Ancillary Agreements, constitutes the entire
agreement of the Parties with respect to its subject matter and shall supersede
all previous agreements and understandings, representations and discussions,
written or oral.

 

-23-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Retrocedant and the Retrocessionaire have caused this
Agreement to be executed by their duly authorized representatives as of the
Effective Date.

 

Date and Place     AXA RE       LOGO [g55151img001.jpg]     Name:     Title:
Date and Place     PARIS RE       LOGO [g55151img001.jpg]     Name:     Title:

 

-24-



--------------------------------------------------------------------------------

SCHEDULE 1.01A

EXCHANGE RATES

 

Exchange rates

CAD

   0.731797

EUR

   1.000000

USD

   0.848536

 

-25-



--------------------------------------------------------------------------------

SCHEDULE 1.01B

INURING AXA RE RETROCESSION AGREEMENTS

[See attached disc of Inuring Policies]

 

-26-



--------------------------------------------------------------------------------

SCHEDULE 2.01A

SUBJECT BUSINESS

All Policies entered into by or on behalf of the Canadian Branch under the brand
name “AXA”, “AXA RE” or otherwise which were written prior to 23:59 Paris time
on the Canadian Closing Date, to the extent issued or booked by the Canadian
Branch, but excluding any Policies issued through the Retrocedant’s reinsurance
life branch offices in Canada; and (b) non-life Policies to the extent issued by
the Canadian Branch after 23:59 Paris time on the Canadian Closing Date pursuant
to the Issuance Agreement.

[See attached disc of Policies]

 

-27-



--------------------------------------------------------------------------------

SCHEDULE 5.01

EXPLANATORY MEMORANDUM REGARDING CALCULATION OF INITIAL PREMIUM AND INITIAL
PRINCIPAL AMOUNTS

This explanatory memorandum is included for illustrative purposes only and sets
forth the principles which were applied to calculate the Initial Premium as of
January 1, 2006 with respect to all Policies included in the Subject Business.
The following principles were applied:

 

  •  

Unearned premium reserves net of Inuring AXA RE Retrocession Agreements; plus

 

  •  

Claims reserves and other reserves, including losses that have been incurred but
not reported or incurred but not enough reported net of Inuring AXA RE
Retrocession Agreements but excluding unallocated loss adjustment expenses; plus

 

  •  

Future policy benefit and other policy liabilities but excluding unallocated
loss adjustment expenses; minus

 

  •  

Unearned commission net of Inuring AXA RE Retrocession Agreements; minus

 

  •  

Premiums to be written net of Inuring AXA RE Retrocession Agreements; plus

 

  •  

Commissions to be written net of Inuring AXA RE Retrocession Agreements.

The amounts were determined in accordance with French GAAP and in a manner
consistent with the Retrocedant’s regular and customary practices and procedures
consistently applied.

The following schedule details amounts of Initial Premium and Initial Principal
Amounts as of January 1, 2006.

 

INITIAL PREMIUM (in million euros)

   TOTAL      332   

Cession of AXA RE claims reserves net of other reinsurance

   335   

Cession of AXA RE unearned premiums net of other reinsurance

   17   

Cession of AXA RE unearned commissions net of other reinsurance

   -3   

Cession of AXA RE premiums to be written net of other reinsurance

   -23   

Cession of AXA RE commissions to be written net of other reinsurance

   7   

INITIAL PRINCIPAL AMOUNT

   TOTAL      323   

Initial Premium

   332   

Reinsurance and Retrocession receivables

   4   

Bad debts

   0   

Reinsurance and Retrocession payable

   (13 ) 

 

-28-